United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0559
Issued: January 29, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 23, 2018 appellant, through counsel, filed a timely appeal from a December 4,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right shoulder
condition causally related to the accepted April 1, 2016 employment incident.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 8, 2016 appellant, then a 51-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on April 1, 2016 she injured her right shoulder when lifting tubs of mail
for two hours while in the performance of duty. The employing establishment provided her with
modified work on April 8, 2016.
OWCP received an April 5, 2016 note from Stephanie M. Towers, a physician assistant,
indicating that appellant was under his care for a medical problem.
In an April 7, 2016 work excuse, Dr. Jason A. Gennin, an osteopathic physician
specializing in orthopedic surgery, noted that appellant could return to work with restrictions of
no lifting over 10 pounds, and no overhead lifting. He also completed a duty status report (Form
CA-17) in which he diagnosed osteoarthritis of the right shoulder and right shoulder muscle strain,
and provided appellant’s work restrictions. Dr. Gennin saw appellant on April 21, 2016 and
indicated that he could return to work without restrictions on April 23, 2016.
OWCP also received a May 3, 2016 note by Julie W. Brasfield, a certified physician
assistant, who noted that appellant had been examined by Dr. Farrow for her right shoulder and
could return to work on May 4, 2016.
In a July 12, 2016 note, Dr. Lutul Farrow, an orthopedic surgeon, provided a work excuse
and indicated that appellant had an expected return to work date of July 25, 2016. He completed
a Form CA-17 on July 15, 2016 and advised that appellant had a right shoulder and elbow injury
and indicated that appellant could not return to work.
Appellant stopped work on July 12, 2016. On July 25, 2016 he completed a claim for
compensation (Form CA-7) for leave without pay from July 13 to 24, 2016.
Dr. Farrow indicated in a July 25, 2016 report that he was treating appellant for left elbow
and right shoulder conditions.
In a July 27, 2016 development letter, OWCP noted that the case was administratively
closed without a formal review based upon the minor nature of the reported injury. However, upon
receipt of the wage-loss claim, it formally reopened the claim for adjudication. OWCP informed
appellant of the type of factual and medical evidence needed to support her claim and afforded her
30 days to submit the necessary evidence.
In a July 26, 2016 report, Dr. Farrow advised that appellant could return to work on
August 1, 2016 with restrictions. In an August 10, 2016 attending physician’s report (Form CA20), Dr. Farrow diagnosed right shoulder tendinitis based on a magnetic resonance imaging (MRI)
scan. He replied “[not applicable] N/A” in response to whether he believed the condition was
caused or aggravated by an employment activity.
By decision dated September 9, 2016, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish causal relationship between the diagnosed right
shoulder condition and the accepted employment incident.
On September 16, 2016 appellant, through counsel, requested a telephonic hearing before
a representative of OWCP’s Branch of Hearings and Review.
2

OWCP subsequently received an August 18, 2016 report. Dr. Dominic King, a Boardcertified family practitioner, released appellant to unrestricted work. However, on October 31,
2016, he provided work restrictions.
OWCP also received a September 23, 2016 Form CA-17 duty status report from
Dr. Farrow. He indicated that appellant had a right shoulder muscle strain. Dr. Farrow checked
the box marked “no” in response to whether the history of injury given to her by the employee
corresponded to that shown in item number 5 which indicated that appellant sustained right
shoulder muscle strain. He diagnosed tendinitis and pain and recommended a return to work on
September 25, 2016 with restrictions. Dr. Farrow saw appellant on September 27, October 24 and
25, 2016 and advised that she could work with restrictions.
In a November 2, 2016 report, Dr. Farrow completed another Form CA-17, indicating
appellant had a right shoulder muscle strain with a date of injury of April 1, 2016. He diagnosed
right shoulder tendinitis and unspecified elbow tendinitis. Dr. Farrow also completed a separate
narrative report and indicated that the incident or work activity that caused the incident was related
to “repetitive overhead activities and actions.” He noted that subjective complaints included pain
with internal rotation and overhead activities, as well as decreased flexion and abduction.
Dr. Farrow provided examination findings of rotator cuff tendinopathy and advised that an
October 2016 MRI scan revealed shoulder tendinitis and severe elbow tendinitis. He opined: “In
my medical opinion, the facts of injury are the direct and proximate cause of the diagnosis that I
cited above. This is based on reasonable medical probability. There may be other causes for this
medical problem, but one of the causes is clearly the activities of work described [by] the patient
and described above.”
Dr. Farrow continued to treat appellant and recommended restrictions for the shoulder.
The requested hearing was held on May 17, 2017. During the hearing, appellant testified
that, on April 1, 2016, instead of rotating assignments hourly, she was forced to work in the same
position, loading mail onto the belt for two hours. Appellant denied any prior history of right
shoulder complaints and testified that she was seen by Dr. Farrow and diagnosed with bursitis.
Counsel noted that appellant was not claiming that her osteoarthritis was work related.
OWCP subsequently received an August 10, 2016 Form CA-20 attending physician’s
report from Dr. Farrow, noting a history of right shoulder and muscle strain. He checked the box
marked “no” that there was no history of preexisting injury or disease. Dr. Farrow advised that an
MRI scan of appellant’s right shoulder showed shoulder tendinitis. He replied “N/A” in response
to whether he believed appellant’s condition was caused or aggravated by employment activity.
By decision dated July 27, 2017, OWCP’s hearing representative affirmed the
September 9, 2016 decision.
On September 22, 2017 appellant, through counsel, requested reconsideration and
submitted additional medical evidence. In a September 19, 2017 report, Dr. Farrow noted that
appellant was under his care for her right shoulder condition. He indicated that she first presented
to his office for a visit on May 3, 2016 with a chief complaint of right shoulder pain, which she
reported was caused by her work at the employing establishment. Dr. Farrow noted that appellant
indicated that the pain had been present for over a month and that she had pain with overhead
activities as well as night pain. He explained that she was on limited duty at work in the weeks
3

preceding the office visit. Dr. Farrow provided physical examination findings for the right
shoulder. He also related appellant’s description of her injury at work which included that on
April 1, 2016 she was loading tubs weighing between 10 pounds and 25 pounds consistent for two
hours. Additionally, appellant was sweeping which consisted of lifting and carrying tubs of mail
to be placed in the appropriate containers. She also indicated that she was using a manual pallet
jack to lift skids with Gaylord boxes ﬁlled with bulk mail (magazines, books, newspapers, etc.).
Dr. Farrow opined that “certain[l]y” appellant’s shoulder condition was directly related to the
series of events on April 1, 2016. He also provided a new report dated September 21, 2017, which
was an exact copy of his previous report dated November 2, 2016. Dr. Farrow repeated his opinion
that appellant’s activities at work caused the diagnosed conditions.
By decision dated December 4, 2017, OWCP denied modification of the July 27, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.6
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

3
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee) and 10.5(q)
(traumatic injury and occupational disease defined, respectively).

4

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right shoulder
condition causally related to the accepted employment incident.
In support of her claim, appellant submitted a work excuse note and Form CA-17 dated
April 7, 2016, and treatment notes from Dr. Gennin dated April 21, 2016. Dr. King also provided
treatment notes on August 18, 2016 releasing appellant to unrestricted work and on October 31,
2016 prescribing work restrictions. However, these reports merely noted diagnoses and work
restrictions and did not provide an opinion on causal relationship. Medical evidence that does not
offer an opinion regarding the cause of an employee’s condition is of no probative value on the
issue of causal relationship.8
OWCP also received several reports from Dr. Farrow dated July 12, 25 and 26, 2016.
Dr. Farrow initially indicated on July 12 and 25, 2016 that appellant had a right shoulder and elbow
injury, and provided work restrictions. In his July 26, 2016 report, he reviewed appellant’s MRI
scan and diagnosed right shoulder tendinitis. In response to a question as to whether appellant’s
condition was caused or aggravated by an employment activity, Dr. Farrow replied “N/A.”
However, none of these reports provided an opinion on the issue of causal relationship.9 As such,
they are therefore insufficient to establish causal relationship.
Dr. Farrow also treated appellant on August 10 and September 23, 2016. In the August 10,
2016 report, he indicated that appellant had a right shoulder muscle strain. Dr. Farrow diagnosed
right shoulder tendinitis and again replied “N/A” with regard to whether he believed the condition
was caused or aggravated by an employment activity. In the September 23, 2016 report, he
responded “no” in response to whether the history of injury given by the employee corresponded
to the history of the alleged employment injury. Dr. Farrow continued to treat appellant on
September 27, October 24 and 25, 2016. However, none of these reports offer an opinion on
causal relationship and therefore are of no probative value.10
Dr. Farrow subsequently provided a November 2, 2016 report in which he indicated that
appellant had a right shoulder muscle strain with a date of injury of April 1, 2016. He diagnosed
right shoulder tendinitis. Dr. Farrow indicated that the incident or work activity that caused the
incident was related to “repetitive overhead activities and actions.” He opined that the alleged
incident of April 1, 2016 was the direct and proximate cause of the diagnosis provided based upon
reasonable medical probability. He explained that there may be other causes for this medical
problem, but one of the causes was clearly the activities of work. The Board has held that a medical
7

A.W., Docket No. 19-0327 (issued July 19, 2019); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 45 ECAB
345 (1989).
8
See J.H., Docket No. 19-0838 (issued October 1, 2019); S.G., Docket No. 19-0041 (issued May 2, 2019); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
9

Id.

10

Supra note 8.

5

opinion must provide an explanation of how the specific employment factors physiologically
caused or aggravated the diagnosed conditions.11 As Dr. Farrow’s opinion regarding causal
relationship was conclusory and unexplained, it is insufficient to meet appellant’s burden of proof
to establish her claim.12
Dr. Farrow reported on September 19, 2017 that appellant was under his care for her right
shoulder condition. He opined that “certain[l]y” appellant’s shoulder and elbow condition were
directly related to the series of events on April 1, 2016. Dr. Farrow also provided a report dated
September 21, 2017, which was verbatim of his previous report dated November 2, 2016. While
he provided additional details regarding appellant’s work activities on April 1, 2016, he did not
explain how these work activities physiologically caused the diagnosed condition.13 As noted,
without the requisite rationale, these reports are of limited probative value.14
Appellant also submitted notes dated April 5 and May 3, 2016 from physician assistants.
Health care providers such as nurses, acupuncturists, physician assistants, and physical therapists
are not physicians under FECA.15 Thus, their opinions on causal relationship do not constitute
rationalized medical opinions and have no weight or probative value.16
OWCP also received diagnostic reports to include April 5, 2016 x-rays and a July 21, 2016
MRI scan. The Board has held that diagnostic test reports lack probative value as they do not
provide an opinion on causal relationship between the accepted employment factors and a
diagnosed condition.17
As the medical evidence of record does not contain a rationalized opinion on causal
relationship, the Board finds that appellant has not met her burden of proof.
On appeal counsel argues that the treating physician explained causation. However, as
explained above, the medical evidence of record does not explain, with medical rationale, how the
April 1, 2016 work injury cause or aggravated a diagnosed condition. Appellant has, therefore,
not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
11

A.H., Docket No. 19-0270 (issued June 25, 2019); M.W., Docket No. 18-1624 (issued April 3, 2019).

12

Id.

13

Id.

14

Id.

15

5 U.S.C. § 8102(2) of FECA provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also K.C., Docket No. 19-0834 (issued October 28, 2019) and E.T., Docket No. 17-0265 (issued
May 25, 2018) (physician assistants are not considered physicians under FECA).
16

See A.A., Docket No. 19-0957 (issued October 22, 2019); Jane A. White, 34 ECAB 515, 518 (1983).

17

A.P., Docket No. 18-1690 (issued December 12, 2019); see R.M., Docket No. 18-0976 (issued January 3, 2019).

6

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a right shoulder
condition causally related to the accepted April 1, 2016 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the December 4, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 29, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

